Citation Nr: 1135861	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  05-22 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral perforated eardrums.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1963 to May 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which determined that new and material evidence had not been received to reopen the previously denied service connection claim for bilateral perforated ear drums.  The Veteran appealed from that decision and, in September 2008, the Board issued a decision reopening the claim and denying service connection on the merits.  The Veteran appealed from the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2011 Memorandum Decision, the Court vacated and remanded the Board's denial.  As discussed below, and in compliance with the Court's instructions, the case must be remanded to the AOJ for further development.

The Veteran requested a Travel Board hearing in his July 2005 substantive appeal.  A hearing was scheduled in January 2008, but he failed to appear.  Further, in a January 2008 statement received two days after the scheduled hearing, the representative stated that the Veteran had requested to cancel the hearing.  See 38 C.F.R. § 20.704(e) (2010).  No further hearing has been requested.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran acknowledges that he had bilateral perforated ear drums prior to his entry into service, but he contends that such condition was aggravated during service, resulting in a current disability.  In particular, he asserts that he got jet fuel in both ears while performing aircraft maintenance during service, and that he underwent several operations on both ears during service due to this incident.  He reports treatment at the William Beaumont Army Medical Center and at Luke Air Force Base.  The Veteran states that multiple operations were necessary because his body rejected several membranes or grafts that were used for treatment.  The Veteran believes that he currently has scar tissue damage and "holes" in his eardrums, with symptoms including hearing loss as a result of these in-service incidents.  See, e.g., October 2002 claim to reopen; January 2005 notice of disagreement; July 2005 substantive appeal; January 2003, October 2003, and November 2006 statements; December 2009 informal brief to Court.

A veteran is considered to have been in sound condition upon examination and entry into service, except as to defects, infirmities, or disorders "noted" at that time, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that such increase in disability is due to the natural progress of the disease.  Clear and unmistakable evidence is required to rebut the presumption of aggravation.  38 U.S.C.A. § 1153; 38 C.F.R. 3.306.  

When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then shifts to VA to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's condition was both preexisting and not aggravated by service.  If VA fails to rebut the presumption of soundness, the veteran's claim is treated as one for service connection.  On the other hand, if a preexisting condition is noted upon entry into service, the veteran can only bring a claim for aggravation of that condition, not for service connection for the condition itself.  In such case, the veteran has the burden to show aggravation through evidence of symptomatic manifestations of such condition during service.  If the presumption of aggravation arises, the burden shifts to VA to establish a lack of aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

In the February 2011 Memorandum Decision, the Court directed the Board to consider whether a VA examination is necessary, in light of the lay and medical evidence currently of record.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record, so that the Veteran's claim is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

In particular, the Board finds that the Veteran should be scheduled for a VA examination to determine the nature and etiology of any current ear disability, to include bilateral perforated ear drums.  In this regard, the Board finds that the Veteran is not competent to diagnose a current disability, to include perforated ear drums, scar tissue damage or "holes" in the eardrums, or hearing loss.  Rather, this issue requires specialized knowledge, training, or experience due to the complex makeup of the ears and the nervous system.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Further, the currently available medical evidence does not appear to establish an ear disability during the course of the appeal.  However, the most recent treatment records are dated in October 2003.  As noted by the Court, there was at least one notation of ear symptoms and reduced hearing prior to that time, or in November 2001.  In addition, the Veteran is competent to report observable symptoms of his claimed disability, such as discharge, pain, or hearing loss.  See Barr, 21 Vet. App. at 308; Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  As such, further development is necessary to determine whether is a current disability.

The Board observes that the Veteran's service treatment records, to include clinical records from the William Beaumont Army Medical Center, are not currently associated with the claims file.  As noted by the Court, the agency of original jurisdiction (AOJ) has made repeated efforts in an attempt to obtain such records, and a formal finding of unavailability was made.  The Veteran has been notified of the absence of these records on several occasions.  The Board notes that the service treatment records were apparently before the AOJ in connection with the previous denial of this service connection claim in May 1995, and the AOJ summarized service treatment records in that rating decision.  However, it is unclear whether records had been obtained from the Army Medical Center at that time.

The Veteran is competent to testify to an in-service event, i.e., getting jet fuel in the ears, as this is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Further, the Veteran's Report of Transfer or Discharge (DD Form 214) confirms that he served at Luke Air Force Base, that he was trained as a jet aircraft mechanic, and that his military occupational specialty was aircraft mechanic.  This would be generally consistent with the Veteran's reported injury.  In addition, the Veteran is competent to report observable symptomatology and treatment during and after service, as well as what his providers told him about his condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Layno, 6 Vet. App. at 469-71.

The AOJ noted in the May 1995 rating decision that the Veteran's enlistment examination report showed scarring and retraction of the eardrums.  Similarly, the Veteran has acknowledged during this appeal that he had bilateral perforated ear drums prior to his entry into active service.  See July 2005 substantive appeal.  However, the Veteran has reported ear symptoms and treatment during service.  Further, the AOJ noted that the discharge examination showed "chronic otitis media with perforations, bilaterally, which existed prior to entrance on active duty," as well as a history of two surgeries on the left ear with a return to normal hearing.  These notations confirm the existence of some degree of symptoms and treatment during service.  The Board notes that the Veteran stated in his January 2005 notice of disagreement that service providers told him he had 20 to 30 percent hearing loss after his in-service injury, but he stated in his December 2009 brief to the Court that he had no further ear problems in service after the reported ear operations.  This would be consistent with the AOJ's summary of the Veteran's service discharge examination that hearing returned to normal after surgery.

The Board and the AOJ, as fact finders, must make credibility determinations and weigh the lay and medical evidence.  However, competent lay testimony may not be rejected unless it is found to be mistaken or otherwise deemed not credible.  Further, lay evidence may not be deemed not credible solely due to the absence of contemporaneous medical evidence.  McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

Based on the evidence currently of record, a remand is necessary to attempt to obtain any outstanding post-service treatment records and schedule the Veteran for a VA examination.  Concerning treatment records, the Veteran reported being incarcerated since 1999 in January 2008, and it appears from his July 2011 correspondence that he is still incarcerated at the same facility within the Texas Department of Corrections.  As such, upon remand, the AOJ should request copies of any treatment records since October 2003, after receipt of any necessary authorization or release from the Veteran.  The Veteran has also identified treatment at the Muskogee VA Medical Center (MC) from 1994 to 1995, and it does not appear that such records have been requested or obtained.  Efforts should be made to obtain these records, as well as any other outstanding post-service treatment records that may be identified by the Veteran.  If any records cannot be obtained, the Veteran should be notified and allowed an opportunity to provide such records.

The Board notes that the typical procedures for scheduling a VA examination will likely not be adequate in this case, due to the Veteran's apparent incarceration.  Incarcerated veterans must be afforded the same assistance as their fellow veterans, and VA must tailor the assistance to the particular circumstances of a veteran's confinement.  See Bolton v. Brown, 8 Vet. App. 185, 191 (1995); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  VA should confer with prison authorities in order to arrange transportation of the incarcerated veteran to the closest VA facility for examination.  However, VA does not have the authority to require a correctional institution to release a veteran so that VA can provide an examination at a VA medical facility.  If transportation cannot be arranged, VA should confer with prison officials to determine if examination of the veteran at the correctional facility is feasible, either by a VA examiner or by a fee-based physician or prison medical official at VA's expense.  See 38 U.S.C.A. § 5711; Bolton, 8 Vet. App. at 191; see also M21-1MR, Part III, Subpart iv, Chapter 3, Section A.11.d (2010). 

Upon remand, the AOJ should attempt to schedule the Veteran for an examination in connection with his claim, as provided by Bolton and the M21-1MR.  Such efforts should be documented in the claims file.  If a VA examination can be scheduled, the examiner should identify any current ear disabilities, including but not limited to bilateral perforated eardrum, as well as any symptoms associated with any such disabilities.  The examiner should also offer an opinion as to whether any current disability preexisted service, was aggravated by service, or was incurred as a result of service.  All lay and medical evidence of record should be considered.

In addition, as the Veteran has not been formally notified of the evidence and information required to establish a disability rating and effective date in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), such notice should be provided upon remand.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran of the evidence and information required to establish a disability rating and effective date in accordance with Dingess/Hartman.

2.  Request the Veteran to identify any outstanding treatment records for the claimed ear disability since separation from service, including but not limited to the Texas Department of Corrections; and to complete an authorization form (VA Form 21-4142) for each non-VA provider.  After obtaining any necessary authorizations, request copies of any outstanding treatment records, to include any records from the Texas Department of Corrections dated since October 2003, as well as any records from the Muskogee VAMC dated from January 1994 to December 1995.  

3.  All requests and all responses for the above- described records, including negative responses, should be documented, and all records received must be associated with the claims file.  If any records cannot be obtained, the Veteran must be notified of the missing records, as well as the efforts taken and any further efforts that will be made by VA to obtain such evidence.  The Veteran should also be allowed an appropriate time to provide any such records.

4.  Thereafter, the AOJ must attempt all reasonable measures to schedule the Veteran for an examination to determine the nature and etiology of any current ear disability, to include bilateral perforated ear drum.  If the Veteran remains incarcerated, the AOJ must confer with prison officials and arrange transportation of the Veteran to the closest VA facility for examination.  If transportation cannot be arranged, VA must arrange to have the Veteran examined at the correctional facility, either by a VA examiner, a fee-based physician, or a prison medical official at VA's expense.  All efforts to schedule an examination should be documented in the claims file following the holding in Bolton, supra. 

If an examination is scheduled, the entire claims file and a copy of this remand should be made available to the examiner for review.  The examiner should review the claims file in conjunction with the examination, and make a note of such review in the report.  All necessary studies and tests should be conducted.  The examiner should respond to the following:

(a)  Identify any current ear disability, to include bilateral perforated ear drum, and specify any symptoms of such condition(s).  Also, if possible, state whether there is any evidence of prior ear surgery in either ear.

(b)  For each currently diagnosed disability, please state whether such condition clearly and unmistakably existed at the time of the Veteran's entry into active service in May 1963.  If so, was there a permanent increase in the severity of any such condition beyond its natural progression as a result of service?  The Veteran's report of jet fuel in the ears, as well as the noted ear surgery should be considered, along with all other lay and medical evidence.

(c)  If any currently diagnosed disability did not exist at the time of the Veteran's entry into active service, is it at least as likely as not (probability of 50 percent or more) that such disability was incurred or aggravated as a result of any incident, injury, or disease during a result of active service?  The Veteran's report of jet fuel in the ears, as well as the noted ear surgery should be considered, along with all other lay and medical evidence.

A complete rationale must be provided for any opinion offered, and all lay and medical evidence should be considered.  If any requested opinion cannot be offered without resorting to speculation, the examiner should indicate such in the report and explain why a non-speculative opinion cannot be offered.  

5.  After completing any further development as may be indicated by any response received upon remand, readjudicate the claim based on all lay and medical evidence of record.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative, which addresses all relevant law and all evidence associated with the claims file since the last statement of the case.  Allow an appropriate period of time for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of the examination requested in this REMAND is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655 (2010), failure to cooperate by attending the requested medical examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

